Citation Nr: 1112276	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In February 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, in a March 2010 rating decision; the AMC granted service connection for tinnitus ; this represents a full grant of that benefit sought.  However, the AMC also continued to deny the claim for service connection for bilateral hearing loss (as reflected in a November 2010 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.  For reasons expressed below, the Board has recharacterized the claim as encompassing both matters set forth on the title page.

The Board's decision addressing the claim for right ear hearing loss is set forth below.  The claim for left ear hearing loss is addressed in the remand following the order; that matter is again being remanded to the RO, via AMC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a written statement received in April 2009, the Veteran raised the issue of reopening a previously denied claim for posttraumatic stress disorder (PTSD).  It does not appear that the April 2009 request to reopen the claim for service connection for PTSD has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran's assertions of in-service noise exposure are deemed credible and consistent with the circumstances of his combat service, and he has competently asserted that he experiences diminished hearing, testing has revealed that the Veteran does not have right ear hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the December 2004 letter.  

Post rating, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the November 2010 SSOC reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a July 2009 VA audiological evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for right ear hearing loss is warranted.  As noted in the remand addressing the claim for service connection for left ear hearing loss, the AMC did not fully comply with the Board's requests in the prior remand.  However, testing results were obtained on remand that provide the basis for the Board to decide the matter of service connection for right ear hearing loss, at this juncture (as explained below, this claim is being denied on the basis of current disability, which, by regulation, is established by testing results).  As the extent to which the AMC did not comply with the Board's prior remand does not impact the outcome of the matter of service connection for right ear hearing loss, the Veteran is not prejudiced by the Board proceeding to decide the matter of service connection for right ear hearing loss, at this juncture. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Considering the pertinent evidence in light of the above, the Board finds that the claim for service connection for right ear hearing loss must be denied. 

The Veteran's service treatment records indicate that on audiometric testing of the right ear in January 1970, prior to induction into service, the pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
0
-10
-10
-5

On audiometric testing in November 1971, at the time of separation from service, the pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10
10
10
10

Thus, the results of audiometric testing of the right ear at separation in November 1971 were slightly worse than the results of testing conducted prior to induction in January 1970, although neither test yielded results meeting the requirements of § 3.385. 

However, that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has right ear hearing loss resulting from noise exposure from artillery fire during service.  His military occupational specialty (MOS) was light weapons infantry, and he received the Combat Infantry Badge, he has had combat service.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board also notes that, as reflected in VA outpatient treatment records, beginning in July 2003, the Veteran has been noted to have sensorineural hearing loss.  Also, the Veteran is competent to report symptoms such as diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (competence of lay testimony on matters within personal knowledge, to include symptoms or facts observed).  The Board points out, however, that for purposes of establishing service connection for hearing loss, the provisions of 38 C.F.R. § 3.385 control in establishing current disability.  

Here, the only post-service audiometric testing results of record are reflected in the report of a July 2009 VA audiological evaluation.  At that time, testing revealed pure tone thresholds of the right ear, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
15
30
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.

The above-cited testing results do not establish a current hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were greater than 94 percent.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation.  As indicated, while the Board has considered the Veteran's assertions, neither he nor his representative has the appropriate training and expertise to provide the testing results needed to establish current disability within the meaning of 38 C.F.R. § 3.385 on the basis of lay assertions, alone.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

For all the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim on the matter of current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its February 2009 remand, the Board instructed the RO to arrange for the Veteran to undergo VA ear, nose, and throat (ENT) examination, by an appropriate physician, at a VA medical facility.  With respect to each hearing loss disability found on examination, the physician was to offer an opinion, based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.

Pursuant to the remand, the Veteran was first evaluated by an audiologist in July 2009.  The report of that evaluation includes testing results indicating left ear hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The VA audiologist opined that the fact that the Veteran entered the military with hearing within normal limits and separated with hearing within normal limits clearly indicated that his hearing loss did not occur while in the military, and that it was less likely than not that his hearing loss was service-connected.

The Veteran was also afforded an ENT examination by a VA physician in July 2009, who examined the Veteran and reviewed the claims file, and provided the following opinion: "[I]t is my opinion that it is at least as likely as not that his hearing disability of neurosensory hearing loss is not related to his military service as he had normal hearing upon discharge."  In August 2010, the same physician who performed the July 2009 ENT examination again reviewed the record, and, in opining whether the slight difference in the Veteran's entrance and separation examinations resulted in the hearing loss that the Veteran currently claimed, stated that "it is [at] least as likely as not that the slight differences are so small that the veteran would not notice his hearing loss."  The examiner concluded that, therefore, "it is least likely as not that the slight difference in audiometric results between 1970 and 1971 would be noticed by the veteran."

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, while the examiner July 2009 and August 2010 ENT physician opined that it is at least as likely as not that the Veteran's hearing disability of neurosensory hearing loss is not related to his military service, the examiner at no point answered the Board's question of whether it is at least as likely as not that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  Thus, it is unclear whether the examiner's opinion was that it was more likely than not that the Veteran's hearing loss was not related to service, or whether it was as likely as not that the Veteran's hearing loss was not related to service.  In light of 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, and Gilbert, this ambiguity renders the July 2009 opinion inadequate.  In this regard, the Board notes that such ambiguity in the VA ENT physician's opinion was not resolved by the VA physician's medical opinion in August 2010.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical opinion that clearly addresses the etiology of the Veteran's left ear hearing loss, and is supported by clearly-stated rationale, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the physician who provided the July 2009 and August 2010 medical opinions for an addendum opinion with a complete, clearly-stated rationale.  The physician should clearly state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left ear hearing loss disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  If the physician offers a negative opinion, the physician should clearly state that it is unlikely-or not at least as likely as not (i.e., there is a less than 50 percent probability)-that the Veteran's left ear hearing loss is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  The RO should only arrange for further examination of the Veteran if the July 2009 and August 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in July 2009, and who provided the July 2009 and August 2010 medical opinions, for an addendum opinion.

With respect to the Veteran's diagnosed left ear hearing loss disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat.  If the physician offers a negative opinion, the physician should clearly state that it is unlikely-or not at least as likely as not (i.e., there is a less than 50 percent probability)-that the Veteran's left ear hearing loss is the result of injury or disease incurred or aggravated in service, to specifically include his significant noise exposure associated with combat service.  
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA ENT examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


